DETAILED ACTION

Remarks
The present application is being examined under the pre-AIA  first to invent provisions.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Claim 1 invokes § 112(f) due to the recitation of “a distributed component configured to access at least a portion of both the data and the metadata.” This limitation is interpreted as incorporating the appropriate hardware disclosed in the instant specification for fulfilling the function of accessing a data structure, i.e. a computer system (see instant specification paragraph 0078: the meta-data is accessed with a separate computer) comprising a processor and a memory (see instant specification paragraph 0064: the computer comprises a processor that executes instructions stored on a memory).

Response to Amendment
This communication is in response to the amendment filed on 13 January 2021.
No claims are canceled.
No claims are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 13 January 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 8-11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitations of claims 1 and 18:
	a distributed component configured to access at least a portion of both the data and the metadata from the tag object data store using a name reference that provides an indication of particular data from the one or more data fields associated with at least one of the tag objects of the particular type and an indication of particular metadata from the metadata associated with the at least one of the tag objects of the particular type to access
(independent claim 1, emphasis is Applicant’s), and

a processor configured to ...
	provide access to at least a portion of both the data and the metadata from the tag object data store using a name reference that provides an indication of particular data from the one or more data fields and an indication of particular metadata from the one or more metadata fields associated with the particular data
(independent claim 18, emphasis is Applicant’s).

In support of this argument, Applicant cites Meyer paragraphs 7, 12-16, 67, and 80 and asserts the following: “Meyer's particular identifier identifies a media object, not metadata, and there is no indication that a name reference is used to identify particular metadata associated with the data.” (Applicant’s remarks, page 10, first full paragraph). In addition, Applicant cites Meyer paragraphs 19, 67, and 80 and asserts the following: “there is no indication that an actual name reference is used to identify the "particular type of context information (time frame, geographic location, user demographics, etc.)" which may then allow users to access such data” (Applicant’s remarks, paragraph spanning pages 10-11, emphasis is Applicant’s).
The Office respectfully disagrees with the above remarks. Meyer teaches storing object data in one or more data fields defined by a data structure (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format) of sensor data acquired by a sensing component (see Meyer para. 0111: a microphone is used to capture audio signals; Note: Meyer’s microphone corresponds to a sensing component; and see Meyer paragraph 0028: an audio file is encoded according to the MP3 format; Note: Meyer’s MP3 audio file corresponds to a data structure of sensor data). Furthermore, Meyer teaches extending a data structure by associating metadata with an object by (see Meyer paragraph 0067: dynamic linking is used to associate new metadata with the media object); and a name reference that provides an indication of particular data and particular metadata (see Meyer paragraph 0080: query for particular data and particular metadata). With regards to Meyer’s teaching of the claimed “name reference,” Meyer states the following at paragraph 0080 (emphasis added): 
[0080] As depicted in FIG. 1 and described above, the servers for mapping identifiers to actions may be programmed to dispense a transaction log into a log file. A report generation process can then enable users to define and request queries of data from the log file based on a particular identifier, a particular type of context information (time frame, geographic location, user demographics, etc.), a particular action, etc.

Furthermore, throughout the Meyer reference, use of an identifier to provide indications of particular metadata is taught. For example, Meyer states the following at paragraph 0012 (emphasis added):
[0012] The following sections describe systems and processes for linking audio and other media objects to metadata and actions via an identifier. For the sake of illustration, the disclosure focuses on a specific media type, namely audio signals (e.g., music, sound tracks of audio visual works, voice recordings, etc.). However, these systems, their components and processes apply to other types of media signals as well, including video, still images, graphical models, etc. As described further below, an identifier attached to an audio signal is used to connect that signal with metadata and/or programmatic or device actions. In the context of this document, the terms "media object" and "audio object" refer to an electronic form of a media signal and audio signal, respectively. The linking of media signals applies to objects that are transmitted over wire networks (such as a computer network), wireless networks (such as a wireless telephone network), and broadcast (AM, FM, digital broadcast, etc.).
In addition, Figure 1 of Meyer clearly depicts the use of an identifier to provide indications of particular metadata. Therefore, Meyer clearly teaches a name reference that provides an indication of particular data and particular metadata, as claimed. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde to include the teachings of Meyer because it enables dynamic linking, allowing data objects to remain fixed while the metadata associated with those data objects can be changed (see Meyer paragraph 0067).

	Independent claim 13 is unpatentable over the prior art for the same reasons that claims 1 and 18 are unpatentable, as set forth above.

	Dependent claims 2-12, 14-17, 19, and 20 are unpatentable over the prior art for the same reasons that claims 1, 13, and 18 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10, 11, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laborde et al. (U.S. Patent Application Publication No. 20030105811 A1, hereinafter referred to as Laborde) in view of Meyer et al. (U.S. Patent Application Publication No. 20010031066 A1, hereinafter referred to as Meyer).
As to claim 1, Laborde teaches an automation control and monitoring system, comprising:
a sensing component  (see Laborde para. 0078: the system is connected to a measurement device or instrument that acquires data);
a tag data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) configured to:
store tag object data (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) in one or more data fields defined by a data structure (see Laborde para. 0050: the system utilizes data models to define a structure of data items) of sensor data acquired by the sensing component (see Laborde para. 0046: the system stores measurement data; Note: measurement data is also referred to as “instance” data, as indicated by Laborde para. 0200); and
a processor (see Laborde para. 0069 and Fig. 4: processor 122), configured to:
extend the data structure by associating metadata (see Laborde para. 0021: metadata is associated with the measurement data; Note: As used in Laborde, attribute data is synonymous with metadata. See Laborde para. 0081: “The meta-data may specify a collection of attributes describing the data”) with the tag object (see Laborde para. 0468: stored data points are referred to as tags) by:
identifying an object type reference associating tag objects of a particular type to the metadata (see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data); and
associating the tag objects of the particular type to the metadata (see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data) based upon the object type reference (see Laborde para. 0160: attribute data is associated with the measurement data based on the type of measurement data; in an illustrative example, the measurement data comprises a waveform and the attributes comprise the peak value and root mean square (RMS) value);
a distributed component configured to access at least a portion of both the data and the metadata (see Laborde paragraph 0056: the metadata and instance data are accessed by a client application) from the tag object data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) using a name reference that provides an indication of particular data from the one or more data fields (see Laborde paragraph 0189: a unique instance key identifies data entities stored in the data source; Note: Laborde’s instance key corresponds to a name reference) associated with at least one of the tag objects (see Laborde para. 0468: stored data points are referred to as tags) of the particular type (see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data).
Laborde does not appear to explicitly disclose a name reference that provides an indication of particular metadata.
However, Meyer teaches:
store object data in one or more data fields defined by a data structure (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format) of sensor data acquired by a sensing component (see Meyer para. 0111: a microphone is used to capture audio signals; Note: Meyer’s microphone corresponds to a sensing component; and see Meyer paragraph 0028: an audio file is encoded according to the MP3 format; Note: Meyer’s MP3 audio file corresponds to a data structure of sensor data); and
a processor (see Meyer para. 0105 and Fig. 3: processing unit 1221), configured to:
extend a data structure by associating metadata with an object by (see Meyer paragraph 0067: dynamic linking is used to associate new metadata with the media object); and
a name reference that provides an indication of particular metadata (see Meyer paragraph 0012 and Fig. 1: an identifier (ID) provides indication of metadata associated with a media object; and see Meyer paragraph 0080: query for particular data and particular metadata).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde to include the teachings of Meyer because it enables dynamic linking, allowing data objects to remain fixed while the metadata associated with those data objects can be changed (see Meyer paragraph 0067).

As to claim 10, Laborde as modified by Meyer teaches wherein: the data structure consists of a name field, type field, description field, and value field (Note: The recitation of particular data fields such as name, type, description, etc. does not affect the operation of claimed system. This limitation merely reflects an intended use that has no patentable weight. However, assuming arguendo that the limitation has patentable weight, prior art is cited to teach this limitation, as follows: see Laborde para. 0081: metadata attributes include attribute values; and see Laborde para. 0085: metadata attributes include a description and user name; and see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data) without support to support additional data (see Meyer para. 0067: data object remains fixed).

As to claim 11, Laborde as modified by Meyer teaches wherein the metadata is associated with the tag object data independent of any schema definition of the data (see Laborde para. 0056: the system makes metadata available even when the storage mechanism used to store the instance data does not natively support metadata; Note: “instance data” refers to measurement data, as indicated by Laborde para. 0200).

As to claim 18, Laborde teaches an electronic device, comprising:
a tag object data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags); and
a processor (see Laborde para. 0069 and Fig. 4: processor 122) configured to:
acquire data from one or more measurement devices (see Laborde para. 0046: the system stores measurement data; Note: measurement data is also referred to as “instance” data, as indicated by Laborde para. 0200) in a format defined by a data structure (see Laborde para. 0050: the system utilizes data models to define a structure of data items);
store, in the tag object data store, the data (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) in one or more tag object data fields defined by the data structure (see Laborde para. 0050: the system utilizes data models to define a structure of data items);
extend the data structure by associating metadata (see Laborde para. 0021: metadata is associated with the measurement data; Note: As used in Laborde, attribute data is synonymous with metadata. See Laborde para. 0081: “The meta-data may specify a collection of attributes describing the data”) with the tag object (see Laborde para. 0468: stored data points are referred to as tags) by:
identifying an object type reference associating tag objects of a particular type to the metadata (see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data); and
associating the tag objects of the particular type to the metadata (see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data) based upon the object type reference (see Laborde para. 0160: attribute data is associated with the measurement data based on the type of measurement data; in an illustrative example, the measurement data comprises a waveform and the attributes comprise the peak value and root mean square (RMS) value);
provide access to at least a portion of both the data and the metadata (see Laborde paragraph 0056: the metadata and instance data are accessed by a client application) from the tag object data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) using a name reference that provides an indication of particular data from the one or more data fields (see Laborde paragraph 0189: a unique instance key identifies data entities stored in the data source; Note: Laborde’s instance key corresponds to a name reference).
Laborde does not appear to explicitly disclose a name reference that provides an indication of particular metadata.
However, Meyer teaches:
store object data in one or more data fields defined by a data structure (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format) of sensor data acquired by a sensing component (see Meyer para. 0111: a microphone is used to capture audio signals; Note: Meyer’s microphone corresponds to a sensing component; and see Meyer paragraph 0028: an audio file is encoded according to the MP3 format; Note: Meyer’s MP3 audio file corresponds to a data structure of sensor data); and
a processor (see Meyer para. 0105 and Fig. 3: processing unit 1221), configured to:
extend a data structure by associating metadata with an object by (see Meyer paragraph 0067: dynamic linking is used to associate new metadata with the media object); and
a name reference that provides an indication of particular data and particular metadata (see Meyer paragraph 0012 and Fig. 1: an identifier (ID) provides indication of metadata associated with a media object; and see Meyer paragraph 0080: query for particular data and particular metadata).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde to include the teachings of Meyer because it enables dynamic linking, allowing data objects to remain fixed while the metadata associated with those data objects can be changed (see Meyer paragraph 0067).

As to claim 19, Laborde as modified by Meyer teaches wherein:
the tag object data comprises one or more tags (see Laborde para. 0468: stored data points are referred to as tags);
the tag object data store comprises a tag database configured to store the one or more tags (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) in accordance with a ridged data structure consisting of a name field, a type field, a description field, and a value field (Note: The recitation of particular data fields such as name, type, description, etc. does not affect the operation of claimed system. This limitation merely reflects an intended use that has no patentable weight. However, assuming arguendo that the limitation has patentable weight, prior art is cited to teach this limitation, as follows: see Laborde para. 0081: metadata attributes include attribute values; and see Laborde para. 0085: metadata attributes include a description and user name; and see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data) without support for additional data (see Meyer para. 0067: data object remains fixed); and 
the processor is configured to detect an absence of the one or more metadata values being defined in the tag database (see Laborde para. 0056: the system makes metadata available even when the storage mechanism used to store the instance data does not natively support metadata; Note: “instance data” refers to measurement data, as indicated by Laborde para. 0200).

Claims 2-4, 6-9, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laborde and Meyer as applied to claims 1 and 18 above, and further in view of Dageville et al. (U.S. Patent Application Publication No. 20090106741 A1, hereinafter referred to as Dageville).
As to claim 2, Laborde as modified by Meyer does not appear to explicitly disclose wherein a name reference comprises a special identifier that separates indication of particular data from indication of particular metadata.
However, Dageville teaches wherein a name reference comprises a special identifier that separates indication of particular data from indication of particular metadata (see Dageville para. 0028 and Fig. 1A: trace element 103 comprises metadata separator 2 to separate between information 101 and associated metadata 102).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde as modified by Meyer to include the teachings of Dageville because it enables display of information and associated metadata in a way that is easy to read for humans (see Dageville para. 0036).

As to claim 3, Laborde as modified by Meyer and Dageville teaches wherein the special identifier comprises a separator (Note: This claim is read in light of Applicant’s disclosure, which states the following at para. 0070, emphasis added: “Certain naming conventions may be applied in order to distinguish a user specified namespace around the measurement data 45 from a product defined namespace that contains its associated meta-data 47.” Hence, the choice of particular character(s) for use as a separator, e.g. the @ symbol, is merely a “naming convention,” reflecting a design choice that has no patentable weight.
see Dageville para. 0028 and Fig. 1A: metadata separator 2 comprises the string of characters "$#$#").

As to claim 4, Laborde as modified by Meyer and Dageville teaches wherein the name reference comprises a second special identifier that separates an indication of a particular instance of tag object data from the indication of the particular data (see Laborde para. 0383: instance keys are separated by null character).

As to claim 6, Laborde as modified by Meyer and Dageville teaches wherein the indication of the particular instance of tag object data comprises an indication of a particular component of the automation control and monitoring system (see Laborde para. 0178: a data source handle references a particular database).

As to claim 7, Laborde as modified by Meyer and Dageville teaches wherein the indication of the particular data from the one or more data fields to retrieve comprises a name indication, a value indication, or both (see Laborde para. 0190: UDSA_ValueGet function is used by an application to get an attribute value).

As to claim 8, Laborde as modified by Meyer and Dageville teaches wherein the indication of particular metadata to retrieve comprises a type indication, a usage indication, a units indication, a description indication or any combination thereof (see Laborde para. 0185: information specifying engineering units used when a measurement is acquired).

As to claim 9, Laborde as modified by Meyer and Dageville teaches wherein the indication of particular metadata to retrieve comprises a minimum value indication, a maximum value indication, an indication of whether a value should be historized, an indication of display properties, or any combination thereof (see Laborde para. 0127: the metadata defines relationships among data elements for the purpose of displaying the data).

As to claim 20, Laborde as modified by Meyer teaches a separator that separates an indication of a particular instance of data from the indication of the particular data (Note: This claim is read in light of Applicant’s disclosure, which describes at para. 0070 certain naming conventions for distinguishing data. Hence, the choice of particular character(s) for use as a separator, e.g. a period, is merely a “naming convention,” reflecting a design choice that has no patentable weight. See Laborde para. 0383: instance keys are separated by null character).
Laborde as modified by Meyer does not appear to explicitly disclose wherein a name reference comprises a separator that separates the indication of particular data from the indication of particular metadata.
However, Dageville teaches wherein a name reference comprises a separator that separates the indication of particular data from the indication of particular metadata (Note: This claim is read in light of Applicant’s disclosure, which states the following at para. 0070, emphasis added: “Certain naming conventions may be applied in order to distinguish a user specified namespace around the measurement data 45 from a product defined namespace that contains its associated meta-data 47.” Hence, the choice of particular character(s) for use as a separator, e.g. the at symbol, is merely a “naming convention,” reflecting a design choice that has no patentable weight.   See Dageville para. 0028 and Fig. 1A: trace element 103 comprises metadata separator 2 to separate between information 101 and associated metadata 102).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde as modified by Meyer to include the teachings of Dageville because it enables display of information and associated metadata in a way that is easy to read for humans (see Dageville para. 0036).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laborde, Meyer, and Dageville as applied to claim 4 above, and further Blumenau et al. (U.S. Patent Application No. 20070113287 A1, hereinafter referred to as Blumenau).
As to claim 5, Laborde as modified by Meyer and Dageville teaches wherein the tag object data store (see Laborde para. 0169: data is stored in a data store; and see Meyer para. 0108 and Fig. 3: disk drives store data and data structures) is configured to extend the data structure (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format, comprising metadata fields such as title, artist, etc.; and see Meyer paragraph 0067: dynamic linking is used to associate new metadata with a media object; Note: Meyer’s “new metadata” corresponds to an extended data structure).
Laborde as modified by Meyer and Dageville does not appear to explicitly disclose a pass-through relationship between a first object and second object.
However, Blumenau teaches a pass-through relationship between the object and another object (Note: the claimed “pass-through relationship” is interpreted in light of Applicant’s disclosure, which states the following at para. 0020: “The use of dynamic meta-data in control and monitoring systems may enable pass-through capabilities, allowing the meta-data to be linked to related objects in an HMI without the separate configuration of each object.”, and the following at para. 0064: “…the ability to associate meta-data 47 with objects 18 in the control/monitoring device 30 without a user explicitly configuring the meta-data 47 values (e.g., input through the programming terminal 46). FIG. 5 illustrates this ability, which may be referred to as "pass-through" behavior…”; see Blumenau para. 0076 and 0101: the system determines whether an inheritance relationship exists between a file and a folder in a digital asset management system, and if so, metadata from the folder is inherited by the file).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde as modified by Meyer and Dageville to include the teachings of Blumenau because it enables automatic categorization of digital objects (see Blumenau para. 0076).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laborde  and Meyer as applied to claim 1 above, and further in view of Gordon et al. (U.S. Patent Application Publication No. 20100153771 A1, hereinafter referred to as Gordon).
As to claim 12, Laborde as modified by Meyer does not appear to explicitly disclose wherein the distributed component comprises a human machine interface (HMI), the HMI configured to access the at least portion of both the data and the metadata using the name reference.
However, Gordon teaches wherein the distributed component comprises a human machine interface (HMI) (see Gordon paragraph 0112: the client provides an HMI visualization), the HMI configured to access the at least portion of both the data and the metadata using the name reference (see Gordon paragraph 0112: a client component uses the generated metadata and its associated data resource to render control data within visualization layer 1820).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde as modified by Meyer to include the teachings of Gordon because it enables efficient peer-to-peer exchange of data (see Gordon paragraph 0112).

Claims 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laborde et al. (U.S. Patent Application Publication No. 20030105811 A1, hereinafter referred to as Laborde) in view of Meyer et al. (U.S. Patent Application Publication No. 20010031066 A1, hereinafter referred to as Meyer) and Blumenau et al. (U.S. Patent Application No. 20070113287 A1, hereinafter referred to as Blumenau).
As to claim 13, Laborde teaches a tangible, non-transitory, computer-readable medium comprising computer-readable instructions to (see Laborde para. 0070 and Fig. 4: a memory medium stores instructions for loading into a computer system):
store, in a tag object data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags), tag object data in one or more data fields defined by a data structure (see Laborde para. 0050: the system utilizes data models to define a structure of data items) of sensor data acquired by the sensing component (see Laborde para. 0046: the system stores measurement data; Note: measurement data is also referred to as “instance” data, as indicated by Laborde para. 0200), wherein the data comprises a first tag object and a tag second object (see Laborde paragraph 0169: first and second measurement data; and see Laborde para. 0468: stored data points are referred to as tags), wherein the first tag object comprises an association with one or more first metadata fields, and the second object comprises an association with one or more second metadata fields (see Laborde para. 0021: metadata is associated with the measurement data; Note: As used in Laborde, attribute data is synonymous with metadata. See Laborde para. 0081: “The meta-data may specify a collection of attributes describing the data”);
extend the data structure by associating the metadata associated with the first tag object with the second tag object by (see Laborde para. 0021: metadata is associated with the measurement data; Note: As used in Laborde, attribute data is synonymous with metadata. See Laborde para. 0081: “The meta-data may specify a collection of attributes describing the data”; and see Laborde para. 0468: stored data points are referred to as tags):
storing metadata values in the one or more second metadata fields (see Laborde paragraph 0056: instance data is stored according to the Association for Standardization of Automation and Measuring Systems (ASAM) Open Data Services (ODS) standard, which natively supports metadata fields);
provide access to at least a portion of both the tag object data and the metadata (see Laborde paragraph 0056: the metadata and instance data are accessed by a client application) from the tag object data store (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags) using a name reference that provides an indication of particular data from the one or more data fields (see Laborde paragraph 0189: a unique instance key identifies data entities stored in the data source; Note: Laborde’s instance key corresponds to a name reference).
Laborde does not appear to explicitly disclose extend the data structure by associating metadata with the object by: defining one or more metadata values that are not defined in the one or more metadata fields; and a name reference that provides an indication of particular metadata from the one or more metadata fields associated with the particular data.
However, Meyer teaches:
store, in a data store (see Meyer para. 0108 and Fig. 3: disk drives store data and data structures), data in one or more data fields defined by a data structure (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format) of sensor data acquired by the sensing component (see Meyer para. 0111: a microphone is used to capture audio signals; Note: Meyer’s microphone corresponds to a sensing component; and see Meyer paragraph 0028: an audio file is encoded according to the MP3 format; Note: Meyer’s MP3 audio file corresponds to a data structure of sensor data), wherein the data comprises a first object and a second object, wherein the first object comprises one or more first metadata fields, and the second object comprises one or more second metadata fields (see Meyer paragraph 0028: first and second audio objects are encoded according to the MP3 format, comprising different metadata fields);
extend the data structure by associating metadata with the second object by (see Meyer paragraph 0067: dynamic linking is used to associate new metadata with the media object):
defining one or more metadata values that are not defined in the one or more second metadata fields (see Meyer paragraph 0028: an audio object is encoded according to the MP3 format, comprising metadata fields such as title, artist, etc.; and see Meyer paragraph 0067: dynamic linking is used to associate new metadata with a media object; Note: Meyer’s “new metadata” corresponds to the claimed metadata values not defined in one or more second data fields); and
a name reference that provides an indication of particular data and particular metadata from the one or more second metadata fields associated with the particular data (see Meyer paragraph 0012 and Fig. 1: an identifier (ID) provides indication of metadata associated with a media object; and see Meyer paragraph 0080: query for particular data and particular metadata).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde to include the teachings of Meyer because it enables dynamic linking, allowing data objects to remain fixed while the metadata associated with those data objects can be changed (see Meyer paragraph 0067).
Laborde as modified by Meyer does not appear to explicitly disclose a pass-through relationship between a first object and second object.
However, Blumenau teaches a pass-through relationship between a first object and second object (Note: the claimed “pass-through relationship” is interpreted in light of Applicant’s disclosure, which states the following at para. 0020: “The use of dynamic meta-data in control and monitoring systems may enable pass-through capabilities, allowing the meta-data to be linked to related objects in an HMI without the separate configuration of each object.”, and the following at para. 0064: “…the ability to associate meta-data 47 with objects 18 in the control/monitoring device 30 without a user explicitly configuring the meta-data 47 values (e.g., input through the programming terminal 46). FIG. 5 illustrates this ability, which may be referred to as "pass-through" behavior…”; see Blumenau para. 0076 and 0101: the system determines whether an inheritance relationship exists between a file and a folder in a digital asset management system, and if so, metadata from the folder is inherited by the file).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Laborde as modified by Meyer to include the teachings of Blumenau because it enables automatic categorization of digital objects (see Blumenau para. 0076).

As to claim 14, Laborde as modified by Meyer and Blumenau teaches wherein the computer-readable instructions comprise instructions to determine whether the
pass-through relationship exists between the first tag object and the second tag object before associating the metadata with the second tag object (see Blumenau paragraphs 0076 and 0101: the system determines whether an inheritance relationship exists between a file and a folder in a digital asset management system, and if so, metadata from the folder is inherited by the file); and based on the first tag object and second tag object being configured using the same downloaded object type (see Blumenau para. 0101: file C inherits meta-data from files A and B based on a determination that the files all belong to the same application; Note: files belonging to a same application, as taught by Blumenau, is interpreted as a same object type).

As to claim 15, Laborde as modified by Meyer and Blumenau teaches wherein the computer-readable instructions comprise instructions to determine whether the pass-through relationship exists: before associating the metadata with the second tag object (see Blumenau paragraphs 0076 and 0101: the system determines whether an inheritance relationship exists between a file and a folder in a digital asset management system, and if so, metadata from the folder is inherited by the file); and
the first and second tag object being generated from a same type of data included in sensor data (see Blumenau para. 0101: file C inherits meta-data from files A and B based on a determination that the files all belong to the same application; Note: files belonging to a same application, as taught by Blumenau, is interpreted as a “same type of data”).

As to claim 16, Laborde as modified by Meyer and Blumenau teaches wherein the computer-readable instructions comprise instructions to set the one or more metadata values to be equivalent to one or more second metadata values associated with at least a portion of the one or more first metadata fields (see Blumenau para. 0076 and 0101: the system determines whether an inheritance relationship exists between a file and a folder in a digital asset management system, and if so, metadata from the folder is inherited by the file).

As to claim 17, Laborde as modified by Meyer and Blumenau teaches wherein the first tag object and second tag object are tags defined by a rigid data structure consisting of a name filed, a type field, a description field, and a value field (Note: The recitation of particular data fields such as name, type, description, etc. does not affect the operation of claimed system. This limitation merely reflects an intended use that has no patentable weight. However, assuming arguendo that the limitation has patentable weight, prior art is cited to teach this limitation, as follows: see Laborde para. 0081: metadata attributes include attribute values; and see Laborde para. 0085: metadata attributes include a description and user name; and see Laborde para. 0313 and 0315: a data type definition is associated with the measurement data) without support for additional data (see Meyer para. 0067: data object remains fixed); and the tag object data store comprises a tag database that stores the tags (see Laborde para. 0169: data is stored in a data store; and see Laborde para. 0468: stored data points are referred to as tags).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163